Name: Commission Regulation (EC) No 1556/2003 of 18 August 2003 opening tendering procedure No 46/2003 EC for the sale of wine alcohol stored in Germany for new industrial uses
 Type: Regulation
 Subject Matter: trade policy;  distributive trades;  beverages and sugar;  Europe
 Date Published: nan

 Avis juridique important|32003R1556Commission Regulation (EC) No 1556/2003 of 18 August 2003 opening tendering procedure No 46/2003 EC for the sale of wine alcohol stored in Germany for new industrial uses Official Journal L 221 , 04/09/2003 P. 0004 - 0007Commission Regulation (EC) No 1556/2003of 18 August 2003opening tendering procedure No 46/2003 EC for the sale of wine alcohol stored in Germany for new industrial usesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 806/2003(2),Having regard to Commission Regulation (EC) No 1623/2000 of 25 July 2000 laying down detailed rules for implementing Regulation (EC) No 1493/1999 on the common organisation of the market in wine with regard to market mechanisms(3), as last amended by Regulation (EC) No 1411/2003(4), and in particular Article 80 thereof,Whereas:(1) Regulation (EC) No 1623/2000 lays down, inter alia, the detailed rules for disposing of stocks of alcohol arising from distillation under Articles 27, 28 and 30 of Regulation (EC) No 1493/1999 held by intervention agencies.(2) Tendering procedures should be organised for the sale of wine alcohol for new industrial uses with a view to reducing the stocks of wine alcohol in the Community and enabling small-scale industrial projects to be carried out and such alcohol to be processed into goods intended for export for industrial uses. The wine alcohol of Community origin in storage in Germany consists of quantities produced from distillation under Article 30 of Regulation (EC) No 1493/1999.(3) Since the adoption of Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro(5), the prices offered in tenders and securities must be expressed in euro and payments must be made in euro.(4) Minimum prices should be fixed for the submission of tenders.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Tendering procedure No 46/2003 EC is hereby opened for the sale of wine alcohol for new industrial uses. The alcohol concerned has been produced from distillation under Article 30 of Regulation (EC) No 1493/1999 and is held by the German intervention agency.The volume put up for sale is 20330,986 hectolitres of alcohol at 100 % vol.Article 2The sale shall be conducted in accordance with Articles 79, 81, 82(1), (2), (3) and (5), 83, 84, 85, 95, 96, 97, 100 and 101 of Regulation (EC) No 1623/2000 and Article 2 of Regulation (EC) No 2799/98.Article 3The place of storage, the vat numbers, the volume of alcohol in each vat, the alcoholic strength and the characteristics of the alcohol, certain specific conditions, as well as the address of the Commission department responsible for receiving the tenders shall be as set out in Annex I to this Regulation.Article 4All tenders must be accompanied by proof that a tendering security of EUR 4 per hectolitre of alcohol at 100 % vol. has been lodged with the intervention agency concerned.Article 5The minimum price which may be offered is EUR 9 per hectolitre of alcohol at 100 % vol.Article 6The formalities for sampling shall be as set out in Article 98 of Regulation (EC) No 1623/2000. The price of samples shall be EUR 10 per litre.The intervention agency shall provide all the necessary information on the characteristics of the alcohol put up for sale.Article 7The performance guarantee shall be EUR 30 per hectolitre of alcohol at 100 % vol.Article 8This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 179, 14.7.1999, p. 1.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 194, 31.7.2000, p. 45.(4) OJ L 201, 8.8.2003, p. 12.(5) OJ L 349, 24.12.1998, p. 1.ANNEX IINVITATION TO TENDER No 46/2003 EC FOR ALCOHOL FOR NEW INDUSTRIAL USESI. Place of storage, volume and characteristics of the alcohol put up for sale>TABLE>II. Destination and use of the alcoholThe alcohol put up for sale is intended for new industrial uses as defined in Article 79 of Regulation (EC) No 1623/2000.Proof of the destination and use of the alcohol shall be supplied to the intervention agency concerned by a surveillance company.The cost of providing such proof shall be borne by the successful tenderer.III. Submission of tenders1. Tenders shall relate to 20330,986 hectolitres of alcohol expressed in hectolitres of alcohol at 100 % vol.Tenders for smaller volumes shall not be eligible for consideration.2. Tenders must:- either be sent by registered mail to the Commission of the European Communities, rue de la Loi/Wetstraat 200, B-1049 Brussels,- or delivered to the reception of building "Loi 130" of the Commission of the European Communities, rue de la Loi/Wetstraat 130, B-1049 Brussels, between 11.00 and 12.00 on the day mentioned in point 4.3. Tenders shall be submitted in a sealed double envelope, the inside envelope marked: "Tender under procedure No 46/2003 EC, sale of alcohol, for new industrial uses - Alcohol, DG AGRI/D/4 - Not to be opened until the meeting of the group opening the tenders", the outer envelope addressed to the Commission.4. Tenders must reach the Commission not later than 12 noon Brussels time on 30 September 2003.5. Tenders must indicate the name and address of the tenderer, and:(a) the reference number of the tendering procedure for the sale of alcohol for new industrial uses, i.e. No 46/2003 EC;(b) the price offered, expressed in euro per hectolitre of alcohol at 100 % vol;(c) all the undertakings, documents and statements provided for in Articles 82 and 97 of Regulation (EC) No 1623/2000 and in Annex II to this Regulation.6. Tenders must be accompanied by a receipt certifying the lodging of a tendering security issued by the following intervention agency:- Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung (BLE), Referat 321, Besuchsanschrift: Adickesallee 40, D-60322 Frankfurt am Main, Postanschrift: D-60631 Frankfurt am Main, Telefon: (49 (0)) 69 1564 0 (Zentrale) oder (49 (0)) 69 1564 479 (Durchwahl), Telefax: (49 (0)) 69 1564 794, E-Mail: poststelle@ble.deSecurities shall be for EUR 81323,944.ANNEX IIList of undertakings and documents to be supplied by tenderers when submitting their tenders.1. Proof that the tendering security has been lodged with the intervention agency.2. Indication of the place of final use of the alcohol and an undertaking by the tenderer to comply with that destination.3. Tenders must also give the name and address of the tenderer, the reference of the notice of invitation to tender and the price offered, expressed in euro per hectolitre of alcohol at 100 % vol.4. An undertaking from the tenderer to comply with all the rules relating to the tendering procedure in question.5. A statement by the tenderer waiving all claims in respect of the quality and characteristics of any alcohol awarded, agreeing to submit to any checks made on the destination and use of the alcohol and accepting responsibility for providing evidence that the alcohol is used as specified in this notice of invitation to tender.